The use tax is a tax complementary to the sales tax. It is intended, chiefly at least, as a tax on transactions in which a Sales Tax Act does not apply except, of course, where the Use Tax Act gives specific exemptions. It is in the main, at least, intended to apply on interstate transactions. Continental Supply Company vs. People, 54 Wyo. 185, 88 P.2d 488. Now the Use Tax Act gives certain exemptions when goods are not readily obtainable in this state; that is to say on certain interstate transactions. Subdivision (k) of Section 32-2604, Wyo. Comp. St. 1945. The appellant in this case claims to be entitled to them. The Board has no right to ignore that legislative provision, at least where such claim is made, and it should be taken into consideration when determining whether or not the Sales Tax Act or the Use Tax Act applies to an interstate transaction, and the legislative will should be carried *Page 308 
into effect, if reasonably permissible under the facts. See what was said on that point in Creamery Package Manufacturing Company vs. The State Board of Equalization, 62 Wyo. 265, 280-282,166 P.2d 952. The question involved is, it is true, a bothersome one but bearing in mind what is here stated, I think I should concur in the opinion of the Chief Justice.
In the foregoing opinion of BLUME, J., RINER, C.J. and KIMBALL, J. concur. *Page 309